DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 Claims 2-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10, 694, 157. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 2 and 5 are broader versions of claim 1 of U.S. Patent No. 10, 694, 157. Claims 3, 4, 6, 7 and 8 are not patentably distinct from claims 2, 3, 4, 5 and 6 respectively of U.S. Patent No. 10, 694, 157.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WARD et al (US 2009/0225234).
Regarding Claim 2, WARD et al discloses a projector display system, comprising:
a light source (Figure 1 of WARD et al discloses a light source 12.); a controller (Figure 1 and Paragraphs [0008] and [0035] of WARD et al disclose a control circuit 18.), said controller receiving input image data and outputting control signals (Figure 1 and Paragraphs [0008] and [0035] of WARD et al disclose the control circuit (i.e. driver) 18 receives input data and outputs control signals for controlling modulators (i.e. the first modulator 18 and the second modulator 20.) of the projector display system 10.); a first modulator(14) (Figure 1 and Paragraphs [0008] and [0035]-[0036] of WARD et al disclose a first modulator 14 which meets the function and structure disclosed in [0029, 0033] in US PGB 200180295330.), said first modulator receiving light from said light source, said first modulator receiving said control signals from said controller such that said first modulator is capable of rendering a halftone image of said input image (Figure 1 and Paragraphs [0008] and [0035-0036] of WARD et al disclose that the first modulator 14 receives control signals from control circuit 18 and light 13 from the light source 12.); a blurring optical system (Figure 1 and Paragraphs [0008], [0046]-[0050], and [0056] —[0059] of WARD et al disclose a blurring optical system 26.); said blurring optical system blurring said halftone image received from said first modulator (Figure 1 and Paragraph [0008] and [0047] — [0048] of WARD et al disclose the optical blurring system 26 blurs the light (i.e. an image) that is being output from the first modulator 14.); and a second modulator {38} (Figure 1 and Paragraphs [0008] and [0037]-[0046] of WARD et al disclose a second modulator(20) which meets the function and structure disclosed in [0029, 0034] in US PGB 200180295330..), said second modulator receiving said blurred halftone image from said blurring optical system and receiving said control signals from said controller such that said second modulator is capable of rendering a pulse width modulated image, said pulse width modulator image capable of being projected to form the desired screen image (Figure 1 and Paragraphs [0008] and [0104]-[0107] of WARD et al discloses the second modulator 20 receives the blurred light (i.e. blurred halftone image) from the blurring optical system 26, where the second modulator 20 is controlled (by controller 18, as the same driver is used to control both the first modulator 18 and the second modulator 20(Paragraph [0008]).) to generate a pulse width modulated image to be projected onto a screen 29.).

Regarding Claim 3, WARD et al discloses the projector display system of Claim 2 wherein said first modulator further comprises one of a group, said group comprising: a DMD, a MEMS, a digital reflector and an analog reflector (Figure 1 and Paragraph [0036] of WARD et al discloses that the first modulator 14 can be a DMD.).

Regarding Claim 4, WARD et al discloses the projector display system of Claim 2 wherein said first modulator further comprises a DMD array that processes a plurality of color channels (Figure 1 and Paragraph [0036] of WARD et al discloses that the first modulator 14 can be a DMD that processes a plurality of color channels.).

With respect to claim  5, WARD et al discloses the projector display system of Claim 2 further comprising: a blurring optical system ( 26 in fig.1), said blurring optical system blurring said halftone image received from said first modulator (see the first modulator 14 in fig.1) and sending said blurred halftone image to the second modulator (see the second modulator 22  and  the operation disclosed in fig.1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over WARD et al (US 2009/0225234) in view of Margulis (US 2007/0035706).

Regarding Claim 6, WARD et al discloses the projector display system of Claim 5 wherein said first modulator is capable of rendering a binary halftone image of said input image (Figure 1 of WARD et al discloses a first modulator 14 which receives control signals from control circuit 18 and light 13 from the light source 12 and creates a binary halftone image.).
WARD et al fails to teach wherein said blurred halftone image is substantially brighter than said desired screen image.
Margulis discloses wherein said blurred halftone image is substantially brighter than said desired screen image (Paragraph [0083] of Marqulis discloses that the blurred image needs to be brighter than the desired brightness in the desired screen image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the projector display system taught by WARD et al with the teachings of Margulis in order to form a projector display system which controls both the image modulator and the light sources, which provides enhanced display quality due to improved image consistency, enhanced color gamut, and higher dynamic range.

Regarding Claim 7, WARD et al as modified above discloses the projector display system of Claim 6, wherein said blurred halftone image is less bright than said desired screen image when said controller sends control signals to affect bright clipping of said input image data (Paragraph [0083] of Marqulis discloses that the brightness of the blurred image is adjusted in accordance with the desired brightness in the desired screen image.).

Regarding Claim 8, WARD et al as modified above discloses the projector display system of Claim 6 wherein said binary halftone image substantially comprises a spatial dither pattern (Figure 1 and Paragraph [0102] of WARD et al discloses that the binary halftone image comprises a spatial dither pattern.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882